 

Case 1:19-cv-06314-ALC-KNF Document 34 Filed 03/09/20 Page 1 of 2

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

ween eee eee eee xX
CHEMOIL CORP., :

Plaintiff,

-against-
19-CV-6314 (ALC) (KNF)

UNITED STATES OF AMERICA,

Defendants. :

“- - x

KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE

A conference was held with counsel to the respective parties on February 26, 2020. Asa

result of the discussion had during the conference, IT IS HEREBY ORDERED that:

1. all fact discovery shall be completed on or before June 9, 2020;
2. expert discovery shall be completed on or before September 9, 2020;
3. a telephonic status conference will be held with the parties on May 6, 2020, at

2:30 p.m. The parties should call into the conference using telephone number
(888) 557-8511 and enter access code 4862532:

4, any dispositive motion shall be made in accordance with the applicable provision
of the Individual Rules of Practice of the assigned district judge; and

5, if no dispositive motion is made, the parties shall submit their joint pretrial order

to the court on or before October 9, 2020. That document must conform to the
 

Case 1:19-cv-06314-ALC-KNF Document 34 Filed 03/09/20 Page 2 of 2

requirements for such an order that are found in the Individual Rules of Practice

of the assigned district judge.

 

Dated: New York, New York SO ORDERED:
March 6, 2020 -
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE
